Case: 21-11161    Document: 00516458826          Page: 1     Date Filed: 09/02/2022




          United States Court of Appeals
               for the Fifth Circuit                            United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                September 2, 2022
                                No. 21-11161                      Lyle W. Cayce
                                                                       Clerk

   Gregory Alan Scott, doing business as
   The Scott Law Firm,

                                             Plaintiff - Appellant/Cross-Appellee

                                    versus

   Scott D. Wollney; Joseph R. Shugrue; Paul A. Romano;
   Atlas Financial Holdings, Incorporated, Individually
   doing business as Atlas Group of Companies, doing
   business as American Insurance Acquisition,
   Incorporated, doing business as American Service
   Insurance Company, doing business as American
   Country Insurance, doing business as Gateway
   Insurance Company,

                                   Defendants - Appellees/Cross-Appellants


                 Appeal from the United States District Court
                     for the Northern District of Texas
                          USDC No. 3:20-CV-2825
Case: 21-11161      Document: 00516458826          Page: 2   Date Filed: 09/02/2022

                                    No. 21-11161



   Before Jones, Ho, and Wilson, Circuit Judges.
   Per Curiam:*
          The court has carefully considered this appeal in light of the briefs,
   oral arguments, opinions of the district court and magistrate judge, and
   pertinent portions of the record. Having done so, we find no reversible error
   of fact or law and affirm for essentially the reasons stated in those opinions.
   AFFIRMED.




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.




                                         2